    Case: 1:20-cv-05905 Document #: 17 Filed: 10/09/20 Page 1 of 5 PageID #:1943




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

HANGZHOU CHIC INTELLIGENT                        )
TECHNOLOGY CO., LTD and UNICORN                  )
GLOBAL, INC.,                                    )
                                                 )
                       Plaintiffs,               )   Case No.: 20-cv-5905
                                                 )
       v.                                        )   Judge Steven C. Seeger
                                                 )   Magistrate Judge M. David Weisman
THE PARTNERSHIPS AND                             )
UNINCORPORATED ASSOCIATIONS                      )
IDENTIFIED ON SCHEDULE A,                        )
                                                 )
                       Defendants.               )
                                                 )

              PLAINTIFFS’ MOTION FOR LEAVE TO FILE UNDER SEAL

       Plaintiffs Hangzhou Chic Intelligent Technology Co., Ltd. and Unicorn Global, Inc.

(“Plaintiffs”) file this Motion requesting leave to file the following documents under seal: (1)

Exhibit 1 of the Complaint; (2) Schedule A attached to the Complaint, which identifies e-

commerce stores (“Defendant Internet Stores”) operating under the seller aliases (“Seller

Aliases”); (3) Corrected Exhibit 1 of the Complaint; (4) Corrected Schedule A attached to the

Complaint, which identifies e-commerce stores (“Defendant Internet Stores”) operating under the

seller aliases (“Seller Aliases”); (5) Plaintiffs’ Motion for Entry of a Temporary Restraining Order

(“TRO”), including a Temporary Injunction, a Temporary Asset Restraint, and Expedited

Discovery, and accompanying supporting memorandum, declarations, and exhibits; and (6)

Plaintiffs’ Motion for Electronic Service of Process under Fed. R. Civ. P. 4(f)(3), and

accompanying supporting memorandum, declaration, and exhibits. Plaintiffs further request leave

to maintain the following caption in this case: “Hangzhou Chic Intelligent Technology Co., Ltd
    Case: 1:20-cv-05905 Document #: 17 Filed: 10/09/20 Page 2 of 5 PageID #:1944




and Unicorn Global, Inc., v. The Partnerships and Unincorporated Associations Identified on

Schedule A.”

       As an initial matter, Plaintiffs file this motion electronically in compliance with the Court’s

Sixth Amended General Order 20-0012, dated September 2, 2020, (“General Order 20-0012”) that

provides “[n]o motions may be noticed for in-person presentment.” Plaintiffs request the Court’s

forbearance in filing the Complaint with a partially anonymous caption without leave, as doing so

prior to electronically filing the Complaint would require an in-person presentment of this motion

in violation of General Order 20-0012.

       The aforementioned documents should be sealed for two reasons: (1) to prevent Defendants

from fraudulently transferring assets (i.e., money, infringing products, and discovery associated

with infringing activities) outside this Court’s jurisdiction before public disclosure of the TRO;

and (2) to prevent Defendants from creating new infringing stores before public disclosure of the

TRO and prior to obtaining the necessary discovery from the third-party online retailers, such as

Walmart and Amazon. See Bulgari, S.P.A. v. P’ships & Unincorporated Assocs., No. 14-cv-4819,

2014 U.S. Dist. LEXIS 107218, at *23 (N.D. Ill. July 18, 2014) (recognizing that the defendants

may attempt to move assets from U.S.-based financial institutions to avoid enforcement efforts).

       The Defendants here are atypical litigants who do not operate legitimate businesses with

attachable assets and identifiable personnel in the U.S. The Defendants operate fictitious stores

under fictitious monikers, and do so intentionally to evade any enforcement efforts associated with

selling infringing products in the U.S. This well-documented business model is based on secrecy,

disinformation, and the anonymity afforded to online marketplaces. The U.S. Department of

Homeland Security recently reported that these types of defendants “hedge against the risk of being

caught and their websites taken down from an e-commerce platform by preemptively establishing




                                                 2
    Case: 1:20-cv-05905 Document #: 17 Filed: 10/09/20 Page 3 of 5 PageID #:1945




multiple virtual store-fronts.” See Compl. ¶ 30, Ex. 4, “Combating Trafficking in Counterfeit and

Pirated Goods,” p. 21-22. The Defendants are counting on and will abuse the transparency

associated with this Court. Accordingly, these unlawful tactics require a unique approach to

enforcing patent rights—one which other Courts in this District have endorsed by temporarily

sealing TROs until third-party online marketplace platforms can be notified (and the corresponding

information obtained) and until U.S.-based assets are frozen. See Ex. A (ABC Corporation Cases).

       Turning to the merits, a sealing order should be issued to prevent Defendants from

transferring assets (i.e., money, infringing products, and discovery associated with infringing

activities) outside of this Court’s jurisdiction before their identities are publicly known. These

Defendants operate in China, and upon notice of the TRO, they will fraudulently transfer U.S.-

based assets outside of the United States before the assets can be frozen and the necessary

discovery is obtained. Plaintiffs’ thereafter will be unable to secure any monetary payment or the

required discovery concerning Defendants’ unlawful conduct, effectively mooting this

enforcement action and diminishing the value of Plaintiffs’ patents. See Tory Burch LLC v.

P’ships, No. 13-cv-2059, 2013 U.S. Dist. LEXIS 43173, at *28-29 (N.D. Ill. Mar. 27, 2013)

(“Because the Defendants in this case are located overseas and have gone through great lengths to

conceal their identities and avoid detection, it is likely that this Court’s restraining order would be

of little value if the Plaintiffs are unable to discover the Defendants’ bank accounts and serve the

financial institutions maintaining those accounts.”).

       Absent a sealing order, Defendants will learn of the lawsuit and transfer their monetary

assets a bank in China that will not comply with U.S. subpoenas. Defendants may also destroy

discovery and conceal any infringing products from detection. Again, the Defendants have no

legitimate addresses, no trustworthy contact information, and do so to evade enforcement actions




                                                  3
    Case: 1:20-cv-05905 Document #: 17 Filed: 10/09/20 Page 4 of 5 PageID #:1946




such as here. Thus, a sealing order is warranted because it will prevent Defendants from learning

of this enforcement action prior to concealing the infringing products and destroying discovery,

and prior to Plaintiffs serving subpoenas to U.S. financial institutions and freezing Defendants’

monetary assets in the U.S. See Tory Burch LLC, 2013 U.S. Dist. LEXIS 43173, at *28-29;

Deckers Outdoor Corp. v. P’ships & Unincorporated Ass’n, No. 13-cv-2167, 2013 U.S. Dist.

LEXIS 47248, at *28-29 (N.D. Ill. Mar. 27, 2013).

       Second, typically, if enforcement efforts are avoided, a defendant still has attachable and

identifiable assets and personnel, limiting a defendant’s ability to destroy evidence or hide

resources. If the aforementioned documents are disclosed to the public now, the Defendants here

and the stores they operate will disappear prior to Plaintiffs obtaining the necessary discovery from

the online retailers that host the Defendants’ stores, such as email addresses and banking

information. This distinction is critical because the Defendants exist virtually under fictitious

names while operating outside this Court’s jurisdiction, and permitting Plaintiffs to file the

requested documents under seal will allow Plaintiffs, if a TRO is granted, to obtain the necessary

information from third-parties within this Court’s jurisdiction prior to Defendants’ inevitable

disappearance and asset transfers.

       For example, consider the Defendant who operates on eBay.com (“eBay”) and is made

aware of the TRO prior to Plaintiffs obtaining any information from eBay. Plaintiffs timely serve

expedited discovery on eBay regarding the Defendant, but such information is no longer available.

Why? Because after the TRO was made public, the Defendant deleted all information associated

with the store itself, including, email addresses, products, account information, etc. Plaintiffs are

therefore unable to enforce the TRO and the value of their patents is significantly diminished. This

scenario is almost guaranteed to occur without a sealing order—an order that will allow Plaintiffs




                                                 4
    Case: 1:20-cv-05905 Document #: 17 Filed: 10/09/20 Page 5 of 5 PageID #:1947




to both obtain material information from third-parties and freeze U.S.-based assets prior to any

fraudulent transfer or destruction. Courts in this District have held that such a showing is

adequately sufficient for a sealing order. See Ex. A (ABC Corporation Cases).

       Once the temporary restraining order has been served on the relevant parties and the

requested actions are taken, Plaintiff will move to unseal these documents. Accordingly, Plaintiffs

request that this Court seal the aforementioned documents, and allow Defendants to remain

anonymous in the case caption.


Date: October 9, 2020                        Respectfully Submitted,

                                             LOEB & LOEB LLP


                                      By:     /s/ Adam Kelly
                                             Adam Kelly
                                             Douglas Masters
                                             Arthur Yuan
                                             321 North Clark Street, Suite 2300
                                             Chicago, Illinois 60654
                                             Tel.: 312-464-3100
                                             Fax: 312-464-3111
                                             Email: akelly@loeb.com
                                             Email: dmasters@loeb.com
                                             Email: ayuan@loeb.com

                                             Christopher Binns (pro hac vice admission pending)
                                             LOEB & LOEB LLP
                                             345 Park Avenue
                                             New York, New York 10154
                                             Tel.: (212) 407-4000
                                             Fax: (212) 407-4990
                                             Email: cbinns@loeb.com

                                             Attorneys for Plaintiffs




                                                5
